Exhibit 10.53

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of March 1, 2009, by and
among State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, an Iowa
domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio domiciled mutual insurance company (“State Auto
Mutual”), and Robert P. Restrepo, Jr. (“Executive”). State Auto Financial, State
Auto P&C, State Auto Mutual and each of their respective subsidiaries and
affiliates, present and future, are hereinafter collectively referred to as
“State Auto.”

Background Information

WHEREAS, State Auto P&C is the principal operating subsidiary of State Auto
Financial and the employer of record of all employees of State Auto, and State
Auto Financial is a majority owned subsidiary of State Auto Mutual, while State
Auto Mutual is the ultimate controlling entity in the State Auto holding company
system; and

WHEREAS, as a result of the Executive’s dual role, as described below, in
serving State Auto Financial, State Auto Mutual and the other State Auto
companies, it is appropriate that this Employment Agreement be entered into
among State Auto P&C, State Auto Financial, State Auto Mutual and Executive; and

WHEREAS, State Auto currently employs Executive as the Chairman of the Board,
Chief Executive Officer and President of State Auto; and

WHEREAS, Executive desires to continue such employment on the terms and
conditions set forth below.

Statement of Agreement

NOW, THEREFORE, in consideration of such employment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

Article I Definitions.

Capitalized terms used herein which are not defined herein shall have the
meanings ascribed to such terms in the Executive Agreement dated the same date
as this Agreement among State Auto Financial, State Auto Mutual and Executive
(the “Executive Agreement”), a copy of the form of which is attached hereto as
Exhibit A and incorporated herein by this reference.

Article II Employment Duties and Term.

(A) Duties.

Executive shall perform the duties of the offices of Chairman of the Board,
Chief Executive Officer and President of State Auto as described in the Bylaws
or the Code of Regulations, as applicable, of each State Auto company, as well
as such other duties and services requested or directed by any State Auto Board
of Directors, consistent with Executive’s offices herein. Executive shall devote
the Executive’s full time and attention and best efforts to the performance of
such duties. Executive shall serve as an officer of State Auto so long as
Executive shall be duly elected by the respective State Auto Boards of Directors
at any time or times during the term of this Agreement.



--------------------------------------------------------------------------------

(B) Term.

The term of this Agreement shall be for a period commencing on March 1, 2009
(“Commencement Date”), and ending on December 31, 2011, unless terminated at an
earlier date pursuant to an event described in Article IV of this Agreement
(referred to hereafter as the “Employment Term”). State Auto shall provide
Executive notice or Executive shall provide State Auto with notice, in writing,
at least 90 days prior to the end of the Employment Term of the Agreement’s
termination; provided, however, that it is understood and agreed that this
Agreement shall terminate as of December 31, 2011, regardless of whether such
notice is given and provided further that Executive’s notice, if given, under
this Section (B) shall not constitute a Voluntary Termination as defined Section
(C) of Article IV. It is further understood that in the event State Auto and
Executive agree that Executive is to perform his duties for a period not to
exceed 60 days following the expiration of the Agreement, that shall not effect
a waiver of any right Executive might have to severance benefits otherwise
contemplated by the terms of this Agreement.

Article III Compensation.

State Auto agrees to pay to Executive and Executive agrees to accept the
following amounts as compensation in full for Executive’s services in any
capacity hereunder or in the performance of other like duties assigned to
Executive by the Board of Directors of State Auto:

(A) Base Compensation.

At the outset of the Employment Term, State Auto shall pay to Executive a base
salary (the “Base Salary”) in the amount of Seven Hundred Thirty Thousand
($730,000.00) Dollars per year, payable in accordance with State Auto’s general
policies and procedures for payment of compensation to its salaried personnel,
plus such increases in annual base compensation that the Compensation Committee
of the Board of Directors of State Auto Financial (the “STFC Compensation
Committee”) may authorize as provided herein. The compensation of Executive
shall be reviewed by the STFC Compensation Committee no less often than once
each calendar year during the Employment Term and may be increased by the STFC
Compensation Committee as it determines in the good faith exercise of its
business judgment based on such factors as the STFC Compensation Committee deems
appropriate. In no event shall the Base Salary be less than the Base Salary set
forth above; provided, however, that this restriction may be suspended by the
STFC Compensation Committee if the STFC Compensation Committee and Executive
mutually agree, on the basis of such commercially reasonable factors as each
deems appropriate in the good faith exercise of their respective business
judgment, that imposing such suspension is in the best interests of State Auto
Financial (“Exigent Circumstances”). Any request by State Auto for Executive’s
agreement to a reduction or suspension of any portion of his compensation, bonus
or other payments will not constitute grounds for a claim by Executive that he
has suffered an involuntary Termination Without Cause (as defined below). If,
however, Executive and the STFC Compensation Committee cannot reach mutual
agreement concerning any such reduction or suspension, the Base Salary shall
continue to not be less than the Base Salary set forth above.

 

2



--------------------------------------------------------------------------------

(B) Short Term Incentive Cash Compensation Plans.

 

(1)

Executive shall participate in the State Auto Financial Corporation Leadership
Bonus Plan (the “LBP” with an incentive bonus target equal to no less than 75%
of the Executive’s then current Base Salary. It is contemplated that a portion
of the bonus opportunity under the LBP shall be “performance-based
compensation,” as such term is used in Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), and payable based upon the achievement of
peer comparison and/or other performance goals determined by the STFC
Compensation Committee and any remaining portion of the bonus opportunity shall
be payable at the discretion of the STFC Compensation Committee. Executive’s
participation in the LBP shall be according to the terms and conditions of the
LBP. It is understood and agreed that the bonus compensation potential from the
LBP, shall not be less than the bonus compensation potential available to
Executive under the LBP in effect for Executive on the date of this Agreement,
provided that this restriction may be suspended due to Exigent Circumstances,
provided Executive and the STFC Compensation Committee mutually agree that such
Exigent Circumstances exist.

 

(2)

Executive shall participate in the State Auto Quality Performance Bonus Plan
(“QPB Plan”) or any similar cash incentive compensation plan generally made
available to executives of State Auto, so long as State Auto continues to offer
the QPB Plan or a similar plan to such executives. It is understood and agreed
that the QPB Plan or any similar cash incentive compensation plan may be
amended, suspended or terminated by State Auto at any time. Executive’s
participation in the QPB Plan shall be according to the terms and conditions of
the QPB Plan, including any offsets applicable to bonus amounts earned under the
LBP.

(C) Long Term Incentive Compensation Plan.

Executive shall participate in the State Auto Financial Corporation Long-Term
Incentive Program (the “LTIP”) as applicable to Executive and certain other
executives of State Auto, per the terms and conditions of the LTIP.

(D) Participation in Retirement Plan and Rights Under Other Agreements.

 

(1)

Executive shall be entitled to participate in the following plans: (a) any State
Auto employee stock purchase plan; (b) the State Auto Insurance Companies
Employee Retirement Plan, a noncontributory, defined benefit retirement plan,
qualified under Section 401(a) of the Code; (c) the State Auto Insurance
Companies Capital Accumulation Plan, a defined contribution plan, qualified
under Section 401(k) of the Code; and (d) any successor or similar stock
purchase or retirement plans generally made available to employees of State
Auto, so long as State Auto continues to offer such plans or similar plans to
employees of State Auto. It is understood and agreed that the foregoing plans or
any successor or similar plans may be amended, suspended, or terminated by State
Auto at any time.

 

(2)

Executive shall be entitled to participate in State Auto’s nonqualified,
unfunded, non-contributory Supplemental Executive Retirement Plan (“SERP”), or
any successor or similar retirement plan made available to executives of State
Auto, so long as State Auto continues to offer such plan or successor or similar
plans to executives of State Auto. It is understood and agreed that the
foregoing plan or any successor or similar plans may be amended, suspended or
terminated by State Auto at any time. The terms and conditions of Executive’s
supplemental retirement benefits shall be controlled by the applicable SERP plan
documents, and in the event of any inconsistencies with this Agreement, or any
prior agreements between the parties, the provisions of the SERP plan documents
shall control.

 

3



--------------------------------------------------------------------------------

(3)

Executive shall be entitled to participate in the Amended and Restated Equity
Incentive Compensation Plan or any successor or additional equity based
compensation plans (the “Equity Plans”) implemented by State Auto.
Notwithstanding any other provision contained in the Equity Plans, in the event
Executive’s employment is terminated for any reason, he shall have a period of
not less than 90 days in which to exercise any equity based award made pursuant
to the Equity Plans, which has vested pursuant to the terms of such Equity
Plans, provided, however, that the period during which such award can be
exercised will be such longer period as is provided under the terms of such
equity based award agreement then applicable. However, notwithstanding the
foregoing, if such exercise period spans two consecutive calendar years, such
exercise shall occur no later than March 15th of the second calendar year. It is
understood and agreed that the Equity Plans may be amended, suspended or
terminated by the STFC Compensation Committee at any time.

(E) Other Fringe Benefits.

In addition to the benefits provided for in Article III, Executive shall receive
and enjoy any and all other fringe benefits generally made available to
employees of State Auto as described in State Auto’s Employee Reference Guide,
in accordance with State Auto’s regular employment policies and practices. In
addition, the STFC Compensation Committee and the Boards of Directors of State
Auto Financial and State Auto Mutual shall have the authority to grant such
additional fringe benefits and perquisites to Executive as each, in its
discretion, deems appropriate. In addition, Executive shall be entitled to
reimbursement for all out-of-pocket expenses incurred by Executive in the
performance of his duties hereunder; provided that such reimbursement shall be
in accordance with State Auto’s then existing policy regarding the same and
further provided that no reimbursement shall be made later than the end of the
calendar year following the calendar year in which such expense was incurred. If
such benefits are taxable, State Auto shall ensure that terms of the benefits
will comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated or issued thereunder.

(F) Participation in Future Compensation, Retirement, and Fringe Benefit Plans.

In addition to the benefits provided for in Article III, Executive shall
participate in and shall also receive and enjoy such other compensation,
retirement, or fringe benefits which are now or in the future generally made
available to executives of State Auto. If such benefits are taxable, State Auto
shall ensure that terms of the benefits will comply with Section 409A of the
Code and the Treasury Regulations and other guidance promulgated or issued
thereunder.

(G) Vacation.

Executive shall be entitled to four weeks of paid vacation and such other
personal absence days as State Auto provides its other employees. After five
years of employment, Executive shall be entitled to an additional week of paid
vacation, consistent with State Auto’s employment policies and practices then in
place.

Article IV Termination.

(A) Disability.

If during the Employment Term Executive shall be unable to perform substantially
his duties hereunder because of illness or other incapacity constituting a
disability as defined in Section 409A of the Code (referred to hereafter as
“Disability”), and such Disability shall persist for a period of at least six
months in any 12 month period, State Auto shall thereafter have the right, on
not less than 45 days’ written notice to Executive, to terminate Executive’s
employment under this Agreement, in which case the date of Executive’s
separation from service (as defined in Section 409A of the Code) shall be not
less than the 45th day following the date of written

 

4



--------------------------------------------------------------------------------

notice. In such event, in addition to any other benefits to which Executive
would be entitled, State Auto shall be obligated to pay Executive his full
compensation pursuant to Sections (A), (B), and (C) of Article III hereof
accruing through the date of such separation from service and per the terms of
the applicable plan or program. Thereafter, State Auto shall be obligated to pay
Executive an amount equal to 80% of the Executive’s then-current Base Salary,
less any benefits to which Executive might be entitled under State Auto’s long
term disability plan described in State Auto’s Employee Reference Guide that is
current as of the date of such separation from service. The compensation
provided under this Section shall continue for the full period of Disability or
until Executive attains age 65, whichever first occurs and shall be paid in
accordance with State Auto’s normal compensation practices applicable to
salaried employees. A determination of Disability shall be subject to the
certification of a qualified medical doctor agreed to by State Auto and
Executive or, in the event of Executive’s incapacity to designate a qualified
medical doctor, by Executive’s legal representative. If State Auto and Executive
(or his legal representative, as the case may be) fail to agree upon a qualified
medical doctor, each party shall nominate a qualified medical doctor and the two
doctors shall select a third doctor, who shall make the determination as to
Disability. In addition to the foregoing disability compensation described in
this Article IV Section (A), Executive shall continue to receive such health
insurance benefits or their equivalent as he and his spouse receive on the
effective date hereof, as well as such group life insurance as Executive has in
place on his life, as of the date of Disability, pursuant to the terms of such
plans as are generally made available to State Auto employees. Executive’s
compensation and other benefits described in Article III shall be reinstated in
full upon his return to employment and the discharge of his full duties
hereunder.

(B) Death.

In the event of Executive’s death during his employment hereunder, in addition
to any other benefits to which any person would be entitled upon Executive’s
death, State Auto shall continue to pay his then-current Base Salary for a
period equal to the lesser of 12 full calendar months following the month in
which his death occurs or until Executive would have attained age 65. Such Base
Salary payments shall be made in accordance with State Auto’s normal
compensation practices applicable to salaried employees. A pro rata share of the
compensation to which Executive is entitled pursuant to Article III Section
(B) and (C) hereof shall be paid pursuant to the terms of the LBP, the QPB Plan,
and the LTIP (collectively, the “Bonus Plans”), provided the bonus contemplated
by any of the Bonus Plans is in fact earned under the terms of such Bonus Plan
then in effect for tine particular period in which Executive were to die. Said
pro rata share of the bonus due under the Arrangement shall be determined by
dividing a numerator equal to the number of whole months that have elapsed in
the calendar year on the date of the Executive’s death by the denominator of 12.
Said pro rata share of any bonus due under the QPB Plan shall be determined by
dividing a numerator equal to the number of whole months that have elapsed in
the calendar quarter on the date of the Executive’s death, divided by a
denominator of three. The pro-rata share of the payment due under the LTIP shall
be determined by dividing a numerator equal to the number of whole months that
have elapsed in the then current LTIP’s measurement period on the date of the
Executive’s death divided by a denominator equal to the duration of the
measurement period. Executive’s compensation for the period following his death
shall be paid to the beneficiary indicated on the Beneficiary Designation
attached hereto as Exhibit B. If the bonus due under the LBP, or the LTIP is
earned under Article III, said sums will be paid to the Beneficiary as soon as
practicable following the end of the calendar year following the determination
by State Auto that the bonus due under the LBP or the LTIP has in fact been
earned pursuant to the terms of each such bonus opportunity, but no later than
March 15 following such calendar year. In addition to the foregoing, in the
event of Executive’s death during his employment hereunder, Executive’s spouse
shall be entitled to participate in State Auto’s fringe benefit programs as
would the spouse of any other deceased State Auto employee in similar
circumstances.

 

5



--------------------------------------------------------------------------------

(C) Voluntary Termination.

Except as provided in the Executive Agreement, in the event Executive
voluntarily terminates his employment, including, without limitation, Retirement
initiated solely by Executive, and mandatory retirement at age 65 (as permitted
by Section 1625.12 of the ADEA regulations), he shall cease to receive
compensation as of the date of such separation from service, except that to
which he may then be entitled pursuant to the terms of the LBP, the QPB Plan, or
the LTIP, as then in effect. It is understood and agreed that as respects the
LBP, the QPB Plan, and the LTIP, Executive is required to be employed by State
Auto on the date such amount is paid, if he had in fact earned such bonus under
the terms of the LBP, the QPB Plan, and the LTIP, unless the terms of the LBP,
the QPB Plan and the LTIP provide otherwise.

(D) Termination for Cause.

 

(1)

In the event that the Boards of Directors of State Auto Mutual, State Auto
Financial and State Auto P&C (collectively, the “Boards”) jointly determine that
this Agreement and Executive’s employment should be terminated for Cause, as
defined in (2) below, Executive shall be entitled: (a) to receive payment of any
Base Salary accrued through the date of separation from service and (b) to
receive the compensation to which he may be entitled pursuant to the terms of
the LBP, the QPB Plan, and the LTIP, as then in effect. If the Boards decide to
terminate this Agreement as provided in this Section, State Auto will give
Executive 30 days’ advance written notice of its intention to terminate this
Agreement. In the event of a termination for Cause, Executive’s service shall
terminate upon the expiration of the notice period; provided, however, Executive
may be relieved of his duties at the discretion of the Boards on the date the
above- described notice is delivered to Executive. It is further understood and
agreed that should Executive dispute the fact that Cause, as defined herein,
exists for such termination, Executive has the right to pursue a claim in
Arbitration under Section 13 of the Executive Agreement for such benefits that
would otherwise have been due to him under Section (E) of this Article IV had he
not been terminated for Cause.

 

(2)

For purposes of this Section D of Article IV, it is understood and agreed that
Cause shall mean the following: (a) the willful and continued failure of the
Executive to perform the Executive’s duties with State Auto (other than any such
failure resulting from incapacity due to a Disability), after a written demand
for performance is delivered to the Executive by the Boards which specifically
identifies the manner in which the Boards believe that the Executive has not
performed the Executive’s duties; (b) the willful engaging by the Executive in
illegal conduct or gross misconduct which has a material adverse effect on State
Auto, as determined by the Boards; (c) the breach of any provision of Article VI
hereof as determined by the Boards; or (d) the willful failure to comply with
any State Auto code of conduct or code of ethics applicable to Executive, as
determined by the Boards. For purposes of this provision, no act or failure to
act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of
State Auto. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Boards or upon the advice of counsel for State
Auto, shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of State Auto.

 

6



--------------------------------------------------------------------------------

(E) Involuntary Termination Without Cause.

In the event that the Boards determine that this Agreement and the employment of
Executive should be terminated for a reason other than death, Disability,
voluntary separation from service by Executive, or for Cause (such reason is
hereafter referred to as a “Termination Without Cause”), Executive, or his
designated beneficiary, shall be entitled to his then current Base Salary and
benefits under Section (E) of Article III for the lesser of 24 months after
separation from service or until Executive attains age 65. In addition,
Executive shall be entitled to receive a one-year bonus payment equal to the
average of the annual aggregate bonus under the QPB Plan (or its successor)
earned by the Executive for each of the two calendar years immediately preceding
the calendar year in which the Termination Without Cause occurs, plus the
average of the amount earned under the LBP and the LTIP in place for each of the
two calendar years immediately preceding the calendar year in which the
Termination Without Cause occurs. If Executive shall attain age 65 within less
than 12 months of the Termination Without Cause, such bonus payment shall be
prorated for the number of months until Executive attains age 65. Subject to the
provisions of Section (I) of Article IV of the Agreement below, such payment
shall be made as soon as practicable after Executive’s separation from service,
but in no event later than 210 days following Executive’s separation from
service. Furthermore, in this event, any stock options granted to Executive
shall vest on the termination date, notwithstanding any vesting schedule set
forth in any outstanding option agreements with Executive. In addition, in this
event, Executive shall be entitled: (a) to receive payment of any Base Salary
accrued through the separation from service date and (b) to receive a pro-rated
amount of compensation to which he may be entitled pursuant to the LBP, the QPB
Plan, and the LTIP, per the terms of each plan as then in effect, based on the
effective date of the separation from service described in this section (E). In
addition to the foregoing, in the event of Termination Without Cause, Executive
shall be entitled to receive from State Auto an amount equal to the then current
monthly per employee cost of providing State Auto’s health insurance benefit
multiplied by the lesser of 24 or the number of months until Executive attains
age 65, plus such additional amount that represents a gross-up of the taxes due
for that particular amount of income. Such amounts shall be paid pursuant to the
provisions of Section (I) of Article IV of the Agreement below.

(F) Nonrenewal.

In the event that Executive desires to renew his employment with the Company at
the end of the term of this Agreement as stated in Section (B) of Article II of
the Agreement above, and the Board of Directors of State Auto does not desire
that Executive’s employment shall be so renewed, State Auto shall continue to
pay Executive his then-current Base Salary for a period of 12 calendar months
following the month of Executive’s separation from service. Such Base Salary
payments shall be made in accordance with State Auto’s normal compensation
practices applicable to salaried employees. In addition, Executive shall be
entitled to receive a one-year bonus payment equal to the average of the annual
aggregate bonus under the QPB Plan (or its successor) earned by the Executive
for each of the two calendar years immediately preceding the calendar year in
which the nonrenewal occurs, plus the average of the amount earned under the LBP
and the LTIP in place for each of the two calendar years immediately preceding
the calendar year in which the nonrenewal occurs. Subject to the provisions of
Section (I) of Article IV of the Agreement below, such bonus payment shall be
made as soon as practicable after Executive’s separation from service, but in no
event later than 210 days following Executive’s separation from service.

(G) Change of Control.

In the event that State Auto shall undergo a Change of Control, as defined in
the Executive Agreement, and Executive terminates his employment for Good
Reason, as defined in the Executive Agreement, in lieu of any compensation
otherwise provided under this Agreement, Executive shall be entitled to the
benefits described in the Executive Agreement.

 

7



--------------------------------------------------------------------------------

(H) Mitigation.

In the event that Executive voluntarily terminates his employment, as set forth
in Article IV Section (C) herein, or Executive’s employment pursuant to this
Agreement is Terminated Without Cause, as set forth in Article IV Section
(E) herein, or Executive’s employment is not renewed, as set forth in Article IV
Section (F) herein, or Executive is terminated pursuant to a Change of Control,
as set forth in Article IV Section (G) herein, Executive shall have no duty to
mitigate his damages by seeking other employment, and State Auto shall not be
entitled to set off against amounts payable hereunder any compensation which he
may receive from future employment.

(I) Specified Employee Delay.

In the event Executive is a Specified Employee as defined in Section 409A of the
Code, any payments under this Agreement due to a separation from service (as
defined in Section 409A of the Code) and subject to Section 409A of the Code
shall be delayed until a date that is six months after the date of separation
from service (or, if earlier, the date of death of the Specified Employee).
Payments to which a Specified Employee would otherwise be entitled during the
first six months following the date of separation from service shall be
accumulated and paid as of the first date of the seventh month following the
date of separation from service.

Article V Executive’s Rights Under Certain Plans.

Notwithstanding anything contained herein, State Auto agrees that the benefits
provided to Executive herein are not in lieu of any rights and privileges to
which Executive may be entitled as an employee of State Auto under any
retirement, pension, insurance, hospitalization, or other plan which may now or
hereafter be in effect, it being understood that, except to the extent currently
provided in such plans, Executive shall have the same rights and privileges to
participate in such plans or benefits as any other employee of State Auto. If
Executive shall be entitled to participate in any retirement or fringe benefit
plan pursuant to the terms of this Agreement after the cessation of his
employment and if the terms of any such retirement or fringe benefit plan do not
permit continued participation by Executive after separation from service, then
State Auto will arrange for other coverage at State Auto’s expense providing
substantially similar benefits. If such benefits are taxable, State Auto shall
ensure that terms of the benefits will comply with Section 409A of the Code and
the Treasury Regulations and other guidance promulgated or issued thereunder.

Article VI Confidential Information; Noncompetition Agreement.

(A) Confidential Information.

Executive agrees to receive Confidential Information (as defined below) of State
Auto in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge or has come into the possession
of such other or others by legal and equitable means and other than as a result
of disclosure by Executive. Executive further agrees that, upon separation from
service with State Auto, all documents, records, notebooks, and similar
repositories (including electronic formats) containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with State Auto. For purposes of this Article VI,
“Confidential Information” means information disclosed to Executive or known by
State Auto, which is not generally known in the business in which State Auto is
or may become engaged, including, but not limited to, information about State
Auto’s services, trade

 

8



--------------------------------------------------------------------------------

secrets, financial information, customer lists, books, records, memoranda, other
proprietary information of State Auto and any other information deemed to be
Confidential Information as determined by the State Auto Mutual Board of
Directors Corporate Governance Guidelines, the State Auto Code of Business
Conduct and/or any other applicable State Auto policy. Executive further agrees
that the obligation to maintain confidentiality created by this Article VI shall
continue in effect for the duration of this Agreement and for three (3) years
following the termination of Executive’s service with State Auto, but that
thereafter this obligation shall expire.

(B) Devotion of Time to Performance of Duties.

Executive further agrees that during the Employment Term he will devote
substantially all of his time and effort to the performance of his duties
hereunder and will refrain from engaging on his own behalf or on the behalf of a
third party in any line of activities or business in which State Auto is or may
become engaged. With the concurrence of the Boards, and subject to the
applicable provisions of the State Auto Mutual Board of Directors Corporate
Governance Guidelines, the State Auto Code of Business Conduct and/or any other
applicable State Auto policy, Executive may serve on the board of directors of
another public company, in addition to the board of directors of State Auto
Financial, if that opportunity presents itself.

(C) Noncompetition Agreement.

 

(1)

Executive further agrees that for a period of two years following a separation
from service with State Auto, Executive will not directly or indirectly engage
in the property casualty insurance underwriting business or any other line(s) of
business in which State Auto is operating at the time of Executive’s separation
from service as an officer, director, consultant or employee of an insurer
operating in any state where State Auto operates which has direct written
premium in excess of $1 billion nationally as of the end of the calendar year
immediately preceding Executive’s separation from service with State Auto.

 

(2)

Executive also agrees that for a period of two years following a separation from
service, he shall not directly or indirectly hire, solicit for hiring or
otherwise induce any employee of State Auto to leave State Auto’s employment.

 

(3)

Nothing in this Section (C) shall be construed to prohibit Executive from
owning, directly or indirectly, less than five percent of the securities of any
class of any company listed on a national securities exchange or traded in the
over-the-counter securities market.

 

(4)

The noncompetition period shall be tolled (i.e., temporarily suspended) during
the period of any violation or attempted violation of this Section by Executive.
State Auto shall provide written notice to Executive of any tolling of the
noncompetition period.

 

(5)

Executive understands that this Section is an essential element of this
Agreement and that State Auto would not have entered into this Agreement without
this Section being included in it. Executive acknowledges that this Section is
reasonable and appropriate in all respects. In the event of any violation or
attempted violation of this Section, Executive agrees that money damages would
not be a sufficient remedy for State Auto. Accordingly, State Auto shall be
entitled to specific performance and injunctive and other equitable relief for
any breach by Executive of this Section, without any showing of irreparable harm
or damage or the posting of any bond. Such remedies shall not be deemed to be
the exclusive remedies for a breach of this Section, but shall be in addition to
all other remedies available at law or equity. If any of the provisions of this
Section shall be held to be

 

9



--------------------------------------------------------------------------------

 

unenforceable because of the duration of such provision, the area covered
thereby, or the type of conduct restricted therein, the parties agree that the
court or arbitral body making such determination shall have the power to modify
the duration, geographic area and/or other terms of such provision to the
maximum extent permitted by law and, as so modified, said provision shall then
be enforceable to the maximum extent permitted by law.

 

(6)

Notwithstanding the foregoing provisions, in the event Executive voluntarily
separates from service as provided in Section (C) of Article IV of the Agreement
above, the provisions of Section (C)(1) of this Article VI shall be limited to a
period of one year following such separation from service.

(D) Forfeiture Events.

The Boards may, in their discretion, require that all or any portion of the
termination benefits provided under Article IV Sections (A) through
(E) (collectively, the “Termination Benefits”) are subject to an obligation of
repayment to State Auto upon: (i) the violation of the non-competition and/or
confidentiality covenants applicable to the Executive, as described in Sections
(A) and (C) above; (ii) a financial restatement where (1) the amount of
Executive’s Termination Benefits were calculated based upon the achievement of
certain financial results that were subsequently the subject of a financial
statement restatement; (2) Executive engaged in fraudulent misconduct that
caused or substantially contributed to the need for the financial statement
restatement; and (3) the amount of Executive’s Termination Benefits would have
been lower than the amount actually awarded to such Executive had the financial
results been properly reported; or (iii) Executive has engaged in any wrongful
conduct during the Employment Term which has a material adverse effect on State
Auto as determined by the Boards, in good faith. This Section (D) shall not be
State Auto’s exclusive remedy with respect to such matters.

Article VII Successors.

(A) As to State Auto.

This Agreement shall inure to the benefit of and be binding upon State Auto, its
successors and assigns, including without limitation, any person, partnership,
or corporation which may acquire voting control of State Auto Financial or all
or substantially all of its assets and business, or which may be a party to any
consolidation, merger, or other transaction that results in a Change of Control
of State Auto Financial or State Auto Mutual.

(B) As to Executive.

This Agreement shall also inure to the benefit of and be binding on Executive,
his heirs, successors, and legal representatives.

Article VIII COBRA Continuation Coverage.

Notwithstanding any provision of this Agreement to the contrary, in the event of
any qualifying event, as defined in Section 4980B(f)(3) of Code, Executive and
his qualifying beneficiaries shall be entitled to continuation of health care
coverage, as provided under Section 4980B(f) of the Code. The foregoing is
intended as a statement of Executive’s continuation coverage rights and is in no
way intended to limit any greater rights of Executive or his qualified
beneficiaries under this Agreement. If a greater benefit is available to
Executive or his qualifying beneficiaries under this Agreement or otherwise,
Executive or his qualified beneficiaries may forego continuation coverage and
elect instead such greater benefit.

 

10



--------------------------------------------------------------------------------

Article IX Indemnification.

State Auto, as provided for in its Amended and Restated Articles of
Incorporation, its Amended and Restated Bylaws, and its Indemnification
Agreement with Executive, shall indemnify Executive to the full extent of the
general laws of the State of Ohio, now or hereafter in force, including the
advance of expenses under procedures provided by such laws.

Article X General Provisions.

(A) Entire Agreement.

This Agreement, together with the Executive Agreement, contains the entire
agreement of the parties hereto with respect to the employment of Executive by
State Auto, and completely supersedes any prior employment agreements or
arrangements between the parties hereto. The parties hereto agree that this
Agreement cannot be hereafter amended, modified, or supplemented in any respect,
except by a subsequent written agreement signed by both parties hereto. The
parties also agree that this Agreement shall be amended and/or modified as
necessary to comply with Section 409A of the Code or regulations issued
thereunder.

(B) Applicable Law.

This Agreement shall be governed in all respects by the laws of the State of
Ohio, without giving effect to any of its conflict of law provisions.

(C) Venue.

State Auto and Executive designate either the Court of Common Pleas of Franklin
County, Ohio or the U.S. District Court in Columbus, Ohio as the exclusive
courts of competent jurisdiction and venue for any actions or proceedings
relating to this Agreement and hereby irrevocably consent to such designation,
jurisdiction and venue.

(D) Notices.

All notices under this Agreement shall be in writing and will be duly given if
sent by registered or certified mail to the respective parties to the addresses
set forth below or such other addresses as the parties may hereafter designate
in writing for such purpose:

 

(1)

If to either State Auto Financial, State Auto P&C or State Auto Mutual, to 518
East Broad Street, Columbus, Ohio 43215, Attention: General Counsel; and

 

(2)

If to Executive, to the address set forth below his signature to this Agreement.

(E) Assignment.

Except as expressly provided herein, neither this Agreement nor any rights,
benefits, or obligations hereunder may be assigned by Executive without the
prior written consent of State Auto Mutual and State Auto Financial.

(F) Capacity.

State Auto Financial, State Auto P&C and State Auto Mutual represent and warrant
to Executive that they have the capacity and right to enter into this Agreement
and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant, or otherwise.

 

11



--------------------------------------------------------------------------------

(G) Waiver.

The failure by a party to exercise or enforce any of the terms or conditions of
this Agreement will not constitute or be deemed a waiver of that party’s rights
hereunder to enforce each and every term of this Agreement. The failure by a
party to insist upon strict performance of any of the terms and provisions
herein will not be deemed a waiver of any subsequent default in the terms or
provisions herein.

(H) Rights and Remedies Cumulative.

All rights and remedies of the parties hereunder are cumulative.

(I) Divisibility.

The provisions of this Agreement are divisible. If any such provision shall be
deemed invalid or unenforceable, it shall not affect the applicability or
validity of any other provision of this Agreement, and if any such provision
shall be deemed invalid or unenforceable as to any periods of time, territory,
or business activities, such provision shall be deemed limited to the extent
necessary to render it valid and enforceable.

(J) Captions and Titles.

Captions and titles have been used in this Agreement only for convenience and in
no way define, limit, or describe the meaning of any Article or any part
thereof.

SIGNATURES APPEAR ON NEXT PAGE

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement on March 6, 2009
which is effective on the date and year first above written.

 

ATTEST     State Auto Financial Corporation /s/ James A. Yano     By   /s/ Paul
S. Williams James A. Yano       Paul S. Williams, Chair of the Compensation
Committee Secretary           State Auto Property and Casualty Insurance Company
/s/ James A. Yano     By   /s/ Paul S. Williams James A. Yano       Paul S.
Williams, Chair of the Compensation Committee Secretary           State
Automobile Mutual Insurance Company /s/ James A. Yano     By   /s/ Michael J.
Fiorile

James A. Yano

Secretary

      Michael J. Fiorile, Chair of the Nominating and Governance Committee    
Executive     /s/ Robert P. Restrepo, Jr.     Robert P. Restrepo, Jr.    
Address for Notice Purposes:            

 

13



--------------------------------------------------------------------------------

Exhibit A

 

  •  

Executive Agreement

 

14